Citation Nr: 1503346	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service connected allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran had active military service from October 1987 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2014, the Veteran appeared at a Travel Board hearing before the undersigned.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea is secondary to his service-connected allergic rhinitis.  The Veteran was afforded a VA examination in July 2009 after which the examiner diagnosed mild sleep apnea, but did not provide an opinion as to etiology-either direct or secondary.  Thus, a new examination is required to determine whether the Veteran's sleep apnea condition was caused or aggravated by his allergic rhinitis.  

To date, the Veteran has not received specific notice regarding his secondary service connection claim.  That should be provided on remand. 

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran adequate notice of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.

2. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his sleep apnea. The claims file and all pertinent medical records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset in service or is etiologically related to service. 

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated by the Veteran's allergic rhinitis. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3. Upon completion of the above, readjudicate the issue on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




